UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-35811 Health Insurance Innovations, Inc. (Exact name of registrant as specified in its charter) Delaware 46-1282634 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15438 N. Florida Avenue, Suite 201
